Garrison, J.
(dissenting). My vote for the affirmance of these judgments is based upon two fundamental propositions of law, the soundness of neither of’ which has ever been questioned. The first of these is that a verdict upon a material issue made by the pleadings and submitted to the jury establishes the fact in the appellate court; and the other is that language in a contract imposing a forfeiture will be construed in a manner as favorable to the party whose property is to be forfeited as is consistent with fair principles of interpretation. Citation of authority for these common law maxims is surety unnecessary.
Applying the first of these propositions to the question whether the respondent was guilty of fraud in the production of the vouchers or had conspired or attempted to conspire with anyone for their fraudulent production, we find that these material facts were directly placed in issue by two *621of the defendant’s pleas and that such issues were submitted to the jury whose verdict was that the respondent was not guilty of fraud in either respect.
Assuming that this verdict is binding upon this court it - follows that if false vouchers were produced without the respondent’s fraud, the most he can be charged with is negligence (which is not made a ground of forfeiture in the policy), unless such forfeiture clause properly construed penalizes him for the fraud of another. This brings us to the established canon for the construction of forfeiture clauses in contracts. Such clause in the contract before us is in these words:
“This entire policy shall be void in ease of fraud or false swearing by the insured touching any matter relating to this insurance or the subject thereof whether before or after the loss.” The natural construction of the words “fraud or false swearing by the insured” under the maxim nosciture a sociis is that as false swearing must be the act of the insured, so the fraud referred to must also be his act, i. e., a fraud perpetrated by him or with his consent or to his knowledge. Carson v. Jersey City Insurance Co., 43 N. J. L. 300.
This, if it be not the necessary construction, is at least a permissible construction, which is all that is required by the canon stated, viz., that the language of a forfeiture is to be construed as favorably to the party whose propertjf is to be forfeited as is consistent with the fair principles of interpretation, and surely no one will contend that the interpretation of associated words according to the maxim noscitur a sociis is not a fair principle of interpretation. The notion that this established canon of construction does not apply to a contract of insurance because the policy is in standard form, has no foundation in law or reason.
As was said by this court in Hampton v. Hartford Fire Insurance Co., 65 N. J. L. 265, 267: “The court will never seek for a construction of a forfeiture clause in a policy which will sustain it, if one which will defeat it is reasonably deducible from the terms or words used to express it.”
*622Yet it is only by ignoring such established canon that the forfeiture of this policy can be visited upon the insured, for the verdict of the jury effectively negatived the only fraud that under the proper interpretation of the contract would work a forfeiture. The failure to observe and apply this familiar canon results therefore, in the present case, in a forfeiture by the insured of over twenty-five thousand dollars of actual fire losses, for no other fault than his possible negligence in entrusting to a professional insurance adjuster the duty of collecting and transmitting to the insurance companies the mass of bills called for by their notice to him, a fault, if such it be, by which not a penny’s worth of harm came to the insurer and not a penny’s worth of benefit inured to the insured.
The fact that this harsh result can be reached only by ignoring the firmly established canon evolved by the law for the express purpose of preventing just such unconscionable consequences is the plenary ground of my inability to concur in the reversal of these judgments.
I am requested by Mr. Justice Kalisch and by Judge White to sajr that they concur in the foregoing views and vote to affirm.
For affirmance—Garrison, Kalisci-i, White, JJ. 3.
For reversal—The Chancellor, Chiee Justice, Swayze. Parker, Vredenburgh, Heppenheimer, JJ. 6.